Citation Nr: 0433768	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  04-06 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Bret A. Sumner, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from June 1969 to June 1971, 
and from June 1972 to August 1973.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran was scheduled for a hearing before 
a Veterans Law Judge of the Board, but canceled his hearing 
request.  This case has been advanced on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board recognizes that this case has been advanced on the 
Board's docket due to the veteran's ill health.  
Nevertheless, the case is not ready for appellate 
adjudication at this time.  

With regard to the issue of service connection for hepatitis 
C, the veteran maintains that he incurred this disease as the 
result of his exposure to blood products during his duties as 
a Military Police Officer during service.  In support of his 
claim, he has submitted a lay statement from a person who 
served in a similar capacity during service, but who did not 
know the veteran personally.  This person stated that during 
service, during his duties with the Military Police, he was 
exposed to the blood products of others on many occasions.  
This person stated that the incidents that the veteran 
described where he allegedly was exposed to blood products 
were similar to incidents that he also experienced.  

The veteran also submitted two private medical opinions.  Dr. 
C.H. indicated that he did not review the medical records.  
He stated that it was his opinion that it was very likely 
that the veteran's hepatitis C infection was acquired at the 
time of his military service and it was also very likely that 
the blood exposure during that time was directly linked to 
the infection.  Dr. S.W. indicated that he had reviewed the 
veteran's medical records.  He opined that it was as likely 
as not that the veteran's hepatitis C infection was linked to 
his repeated exposure to blood during service as a military 
police officer and that his exposure took place before 1990.  

As noted, Dr. C. H. did not review the record.  Dr. S.W. did 
not provide a basis for his opinion.  Neither physician 
addressed other risks factors, such as intravenous drug use.  
In light of the foregoing, the Board finds that a VA medical 
opinion should be obtained.  After reviewing the record, the 
examiner should opine as to whether it is as likely as not 
that the veteran's hepatitis C is related to service.  

In addition, the veteran is receiving Social Security 
Administration benefits (SSA) due in part to his hepatitis C.  
These records should be obtained.  See Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).

With regard to service connection for PTSD, the veteran has 
been diagnosed as having PTSD.  In pertinent part, a private 
psychiatrist diagnosed the veteran as having PTSD as the 
result of his alleged stressor of seeing a friend die in a 
truck fire.  The veteran has indicated in the record that 
while he was service in the [redacted] Company in the Spring or 
Fall of 1970 or 1971, while in [redacted], Texas, he 
witnessed his friend, [redacted] (he thinks that was his first 
name) die in a truck fire.  This person was in the same 
company that he was in.  The veteran also indicated that 
other stressors occurred, but there is no diagnosis based on 
any other specific event.  

In light of the foregoing, the Agency of Original 
Jurisdiction (AOJ) should contact the Department of the Army 
to determine if any person died in the [redacted] Company in the 
Spring or Fall of 1970 or 1971, while in [redacted], Texas, 
in a truck fire.  



Accordingly, this matter is REMANDED for the following 
actions:

1.  The Department of the Army should be 
contacted to determine if any person died 
in the [redacted] Company in the Spring or Fall 
of 1970 or 1971, while in [redacted], 
Texas, in a truck fire.  

2.  The SSA should be contacted.  All 
pertinent records to include medical 
records of the veteran should be obtained.  
If no evidence is available, that fact 
should be documented in the claims file.

3.  A VA medical opinion should be 
obtained.  The VA examiner should review 
the claims file.  After reviewing the 
record, the examiner should opine as to 
whether it is as likely as not that the 
veteran's hepatitis C is related to 
service.  All applicable risk factors 
should be addressed.  The examiner should 
review the medical opinions of record of 
Drs. C.H. and S.W. and comment on their 
conclusions.  The examiner must provide a 
comprehensive report including complete 
rationale for all conclusions reached.

4.  The AOJ should then readjudicate the 
claims of service connection for hepatitis 
C and PTSD.  If any issue remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which addresses all evidence 
added since the December 2003 statement of 
the case.  Thereafter, the case should be 
returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


